Citation Nr: 0319516	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  01-09 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for chronic, 
undifferentiated type schizophrenia (previously diagnosed as 
schizophreniform disorder), currently rated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to June 
2000.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision rendered by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran has appealed the May 2001 rating decision, which 
granted him service connection for schizophreniform disorder 
under Diagnostic Codes 9299-9205 and assigned a 30 percent 
rating, effective from June 2000.  In November 2001, a 
Decision Review Officer (DRO) decision recharacterized the 
veteran's disability as chronic, undifferentiated type 
schizophrenia and rated the veteran under Diagnostic Code 
9204.  In addition, the DRO decision increased the veteran's 
disability evaluation for his service-connected psychiatric 
disability to 70 percent, effective from June 2000.  
Diagnostic Code 9204 provides for higher disability 
evaluations.  See 38 C.F.R. § 4.130, Diagnostic Code 9204 
(2002).  Consequently, the rating for the veteran's service-
connected psychiatric disability remains before the Board on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  


The most recent VA outpatient records were submitted by the 
veteran and associated with the claims file in June 2002.  To 
ensure that the veteran undergoes a fully informed 
evaluation, records of VA treatment of the veteran's 
psychiatric disability since November 2001 should be 
obtained.  The Board also finds it necessary to have the 
veteran reexamined for purposes of determining the current 
severity of his disability from chronic, undifferentiated 
type schizophrenia.  VA last evaluated the severity of the 
veteran's service-connected psychiatric disability in April 
2001.  The Board notes that governing regulations provide 
that VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991); Lineberger v. 
Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 
454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 
C.F.R. §§  3.326, 3.327 (2002).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 66 Fed. Reg. 45620-32 (August 29, 
2001) (codified at 38 C.F.R. § 3.159 
(2002)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO should obtain the veteran's 
medical records concerning his service-
connected psychiatric disability from the 
VA Medical Center in San Juan, Puerto 
Rico for the period of November 2001 to 
the present.

3.  The RO should also request all 
records, which document the veteran's 
psychiatric disability from the Social 
Security Administration.

4.  The RO should then schedule the 
veteran for a VA examination to assess 
the current nature and extent of his 
service-connected disability of chronic, 
undifferentiated type schizophrenia.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should provide a diagnosis or diagnoses 
of the veteran's psychiatric disability 
as well as determine the current severity 
of the veteran's psychiatric disability 
including discussion of the extent of his 
social and occupational impairment.

5.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to an increased evaluation 
for chronic, undifferentiated type 
schizophrenia in light of the evidence 
received since the November 2001 
Statement of the Case (SOC).  If the 
claim remains denied, the RO should issue 
a SSOC to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since November 2001.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




